PER CURIAM.
The trial court granted a summary judgment and thereby forfeited one 1988 BMW 7351, Unregistered, VIN WBAGB4319J3202661 and One Cellular Telephone to the State of Florida. The alleged owner, Nelson Gardiner, appeals. We reverse and remand for a full evidentia-ry hearing.
From our review of the record it is our opinion that summary final judgment was inappropriate here. There were genuine issues of fact which precluded the entry of summary judgment as a matter of law. They are:
1. Did Gardiner have standing to contest the forfeiture?
And if he did:
2. Were the vehicle and telephone employed as an instrumentality in the commission of any felony so as to warrant forfeiture?
REVERSED and REMANDED for further proceedings.
WALDEN, GUNTHER and GARRETT, JJ., concur.